tcmemo_1996_38 united_states tax_court anna ruth french petitioner v commissioner of internal revenue respondent docket no filed date jerold k nussbaum for petitioner helen f rogers for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency in petitioner’s federal_income_tax for taxable_year in the amount of dollar_figure respondent further determined that petitioner is liable for an addition_to_tax in the amount of dollar_figure pursuant to section for a substantial_understatement_of_income_tax the issues for decision are 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the year in issue and all rule references are to the tax_court rules_of_practice and procedure whether petitioner qualifies for innocent spouse relief under sec_6013 we hold that she does not whether petitioner is liable for the addition_to_tax for a substantial_understatement_of_income_tax under sec_6661 for the taxable_year at issue we hold that she is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioner resided in frederica delaware at the time the petition was filed in this case for each of the taxable years ending in petitioner and her husband mr french filed joint federal_income_tax returns the return for taxable_year was filed in date and contained a net_operating_loss nol of dollar_figure the nol was derived from several entrepreneurial undertakings by mr french on date petitioner signed a form_1045 application_for tentative refund requesting that dollar_figure of the nol from be carried back to taxable_year concurrently petitioner and mr french filed related form sec_1040x with respect to taxable years and on or about date petitioner and mr french received a refund check in the approximate amount of dollar_figure for taxable_year following an audit respondent disallowed part of the nol which was carried back to respondent now seeks to recapture the corresponding portion of the refund a petitioner and mr french petitioner graduated from high school in and was married to george french mr french in petitioner received no further formal education shortly after graduating from high school petitioner was employed as a clerk typist petitioner left the labor force in approximately after deciding to raise a family in petitioner obtained employment with b f w scientific bfw while with bfw petitioner performed the duties of an accounts_receivable clerk in petitioner accepted employment with international office machines iom where she performed a variety of duties including those of an accounts_receivable clerk petitioner remained employed by iom until sometime in after leaving iom petitioner was not employed again until late when she accepted a job with ocean plaza mall opm throughout the course of the years that petitioner was employed by opm she performed a variety of managerial functions in early petitioner and mr french separated in date after leaving the marital home located in annapolis maryland petitioner moved into the family condominium located in ocean city maryland the ocean city condominium was jointly owned by petitioner and mr french and had been purchased sometime prior to in mr french left the marital home in annapolis maryland and moved to the state of florida petitioner and mr french were divorced in petitioner admits that her family maintained a comfortable lifestyle during and she estimates that her personal and family living_expenses for equaled dollar_figure the majority of these expenses were paid_by checks drawn against mr french’s personal account some expenses however were paid_by petitioner on their tax_return for petitioner and mr french reported dollar_figure in gross rental receipts and dollar_figure in salaries and wages the following year petitioner and mr french reported dollar_figure in gross rental receipts and dollar_figure in salaries and wages the correct amount of gross rental receipts for is dollar_figure it has been stipulated that mr french was not aware of the discrepancy between the actual and reported amounts of gross rental receipts for the couple reported dollar_figure of interest_income in and dollar_figure of interest_income in b mr french’s business activities during the 5-year period ending with mr french was the sole shareholder in a number of s_corporations including arundel housing components inc ahc in furtherance of its corporate objectives ahc leased several parcels of real_estate from mr french substantially_all of the rental payments made by ahc were deposited directly into mr french’s personal bank account mr french’s secretary managed this account but she failed to keep complete and accurate records regarding the rental deposits sometime prior to ahc began experiencing financial distress in date ahc’s controller quit because of the company’s deteriorating financial condition ahc hired a new controller but this replacement quit months later for similar reasons shortly thereafter ahc sought the services of an accounting firm to evaluate its corporate records for taxable_year the accounting firm determined that ahc’s corporate records were in poor condition and many required reconstruction in date ahc filed a chapter bankruptcy petition the petition was subsequently converted to a chapter petition during the pendency of the bankruptcy proceedings a creditors committee filed suit against ahc alleging improper transfers and fraudulent_conveyances the creditors committee hired piper marbury a law firm to represent it in the bankruptcy proceedings piper marbury hired the accounting firm of ernst young to evaluate ahc’s financial records in date before the process of reconstructing ahc’s financial records for had been completed the creditors committee obtained possession of such records sometime after date the creditors committee returned the records to ahc upon receipt of the records ahc discovered that some records were missing consequently neither petitioner nor mr french was in possession of ahc’s financial records for taxable_year at the time their return was prepared c refund check and certificates of deposit in date petitioner and mr french received a refund check in the approximate amount of dollar_figure from the internal_revenue_service irs the refund was for taxable_year and resulted from the nol_carryback which occurred in petitioner and mr french also received two refund checks from the state of maryland totaling dollar_figure in date in date petitioner and mr french used the proceeds from the three refund checks to purchase three certificates of deposit two of the three certificates of deposit were in the amount of dollar_figure and the third was in the amount of dollar_figure each of these certificates of deposit was issued jointly to petitioner and mr french sometime thereafter a portion of these certificates of deposit was cashed and petitioner used some of the proceeds for personal and family living_expenses mr french also retained some of the proceeds for use in a business venture he was undertaking in florida in date the remaining portion of the three certificates of deposit purchased in date was rolled over into two new certificates of deposit one in the amount of dollar_figure and the other in the amount of dollar_figure both of these certificates of deposit were issued solely in petitioner’s name in date petitioner and mr french sold their marital home located in annapolis maryland the net_proceeds from this sale amounted to approximately dollar_figure these proceeds were used to purchase a certificate of deposit in the approximate amount of dollar_figure this certificate of deposit was issued solely in petitioner’s name in early petitioner cashed the certificate of deposit in order to aid mr french with the purchase of a condominium in pompano beach florida the pompano beach condominium was subsequently sold pursuant to the couple’s divorce decree petitioner received dollar_figure from the sale of the pompano beach condominium as a division of her marital rights issue innocent spouse opinion a husband and wife who file a joint_return are jointly and severally liable for the tax due sec_6013 an innocent spouse however is relieved of liability if he or she proves the following that a joint_return has been made for a taxable_year that on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse that he or she did not know and had no reason to know of such substantial_understatement when he or she signed the return and that after consideration of all the facts and circumstances it would be inequitable to hold him or her liable for the deficiency in income_tax attributable to such substantial_understatement sec_6013 as amended by the deficit_reduction_act_of_1984 publaw_98_369 stat 86_tc_228 affd 826_f2d_470 6th cir petitioner bears the burden of establishing that each of the four requirements of sec_6013 has been satisfied purcell v commissioner f 2d pincite 57_tc_373 the requirements of sec_6013 are conjunctive rather than alternative a failure to meet any of the requirements prevents a spouse from qualifying for relief under sec_6013 cohen v commissioner tcmemo_1987_537 estate of killian v commissioner tcmemo_1987_365 levin v commissioner tcmemo_1987_67 the parties agree that petitioner and mr french filed a joint_return for the taxable_year in issue the parties also agree and we find that there is a substantial_understatement of tax attributable to a grossly erroneous item of mr french’s for the taxable_year in issue whether petitioner fulfilled the remaining requirements of sec_6013 however is disputed sec_6013 d --inequitable petitioner must prove that given the facts and circumstances it would be inequitable to hold her liable for the deficiency attributable to mr french’s substantial_understatement sec_6013 sec_1 b income_tax regs sec_6013 as amended no longer requires us to determine whether a spouse significantly benefited from the erroneous item however this factor is still considered in determining whether it is inequitable to hold a spouse liable purcell v commissioner t c pincite johnson v commissioner tcmemo_1993_227 normal support is not a significant benefit for purposes of determining whether denial of innocent spouse relief would be inequitable under sec_6013 72_tc_1164 sec_1 b income_tax regs normal support is measured by the circumstances of the parties see 509_f2d_162 5th cir petitioner bears the burden of proving that she received no significant benefit from the understatements other than normal support and this burden must be satisfied with specific facts regarding lifestyle expenditures asset acquisitions and dispositions of the benefits of the understatements 93_tc_672 respondent contends that it would not be inequitable to hold petitioner liable for the deficiency attributable to the understatement because petitioner significantly benefited from the omitted income during respondent further argues that it would not be inequitable to hold petitioner liable because she received significant benefits from the refund check received in contrast petitioner contends that she experienced no significant benefit with respect to either the omitted income during or the refund check received in petitioner maintains that any benefit that she received from either the omitted income or the refund check amounted to nothing more than normal support we disagree even assuming that petitioner received nothing more than normal support from the omitted income in we do not accept petitioner’s contention with respect to the refund check as explained above normal support is not a significant benefit for purposes of determining whether denial of innocent spouse relief would be inequitable under sec_6013 terzian v commissioner supra pincite sec_1 b income_tax regs we believe however that the refund check provided petitioner with more than normal support in using the funds obtained from the refund check petitioner and mr french jointly purchased several certificates of deposit in large denominations a portion of the money represented by these certificates of deposit was used for the direct and individual benefit of petitioner the remainder less some amount used personally by mr french was rolled over into two certificates of deposit owned individually by petitioner although the record is not entirely clear as to what petitioner did with these two certificates of deposit which totaled dollar_figure we are not persuaded by petitioner’s argument that such funds merely amounted to normal support allotted to her by mr french in fact the dollar_figure exceeds petitioner’s estimated family_expenses by nearly percent moreover this dollar_figure was in addition to all other support petitioner received during accordingly we find that it is not inequitable to hold petitioner liable for the deficiency attributable to mr french’s substantial_understatement we therefore hold that petitioner has not met all the conjunctive requirements of sec_6013 and she is not entitled to relief as an innocent spouse as a result of this holding it is unnecessary for us to consider whether petitioner knew or had reason to know of mr french’s substantial_understatement issue addition_to_tax sec_6661 respondent determined that petitioner is liable for the addition_to_tax pursuant to sec_6661 for taxable_year due to a substantial_understatement_of_income_tax respondent's determination carries the presumption of correctness rule a the addition_to_tax i sec_25 percent of any underpayment attributable to a substantial_understatement sec_6661 90_tc_498 a substantial_understatement is one which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 petitioner has not shown that the understatement for taxable_year is subject_to reduction pursuant to sec_6661 or ii accordingly respondent's determination as to this issue is sustained to reflect the foregoing decision will be entered for respondent
